COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 IN THE INTEREST OF
                                              §                    No. 08-18-00014-CV
A.C.M., a Child.
                                              §                      Appeal from the

                                              §                    383rd District Court

                                              §                  of El Paso County, Texas

                                                                   (TC# 2008AG5651)

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

trial court’s order lifting the geographic restriction on Appellee’s ability to designate the child’s

primary residence. We therefore affirm the trial court’s order lifting the geographic restriction on

Appellee’s ability to designate the child’s primary residence. We further order that Appellee

recover from Appellant and his sureties, if any, all costs in this Court. See TEX. R. APP. P. 43.5.

This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 23RD DAY OF DECEMBER, 2019.


                                              GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.